TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 16, 2019



                                     NO. 03-19-00101-CV


                                    Javier Molina, Appellant

                                               v.

                                    Hilda Molina, Appellee




     APPEAL FROM THE JUSTICE COURT PRECINCT 5 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the justice court on January 29, 2019. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.